Case 3:19-cv-19323-FLW-ZNQ Document 5-1 Filed 01/02/20 Page 1 of 1 PageID: 35



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants State of New Jersey, New Jersey State
Police, Colonel Patrick Callahan, Attorney General of the State
of New Jersey, Gurbir Grewal, and New Jersey Department of Law
and Public Safety.

By:   Suzanne Davies
      Deputy Attorney General
      (609) 376-2948

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                           VICINAGE OF TRENTON



 FRANKLIN ARMORY, INC.,

                   Plaintiff,                    Civil Action No.
                                                19-19323 (FLW/ZNQ)
              v.

 STATE OF NEW JERSEY, et al,                            ORDER

                   Defendant.



The above application is ORDERED GRANTED.    Defendants’ time to
answer, move, or otherwise reply is extended to January 16, 2020.

ORDER DATED :______________________


                                   WILLIAM T. WALSH, Clerk

                                   By:   ________________________
                                         Deputy Clerk
